Case 5:19-cv-01086-ODW-SHK Document 26 Filed 05/26/20 Page 1 of 1 Page ID #:257




 1                                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                     United States District Court
 9                     Central District of California
10
11   ANTONIO FERNANDEZ,                         Case No. 5:19-cv-01086-ODW (SHKx)
12                    Plaintiff,
13       v.                                     JUDGMENT
14   NARINDER SINGH GOLEN;
     SAMARINDER SINGH, et al.
15
                      Defendants.
16
17        In light of the Court’s Order GRANTING Plaintiff’s Motion for Default
18   Judgment, it is therefore ORDERED, ADJUDGED, and DECREED that
19        1.    Defendants shall make the path of travel to the public restroom at San
20   Miguel Meat Market ADA-compliant; and
21        2.    Plaintiff shall recover $1936.50 in fees and $530.00 in costs.
22
23        IT IS SO ORDERED.
24
25        May 26, 2020
26
27                                 ____________________________________
28                                         OTIS D. WRIGHT, II
                                      UNITED STATES DISTRICT JUDGE
